" A0 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of1   O
                                       UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                  v.                                              (For Offenses Committed On or After November 1, 1987)


                    Angel Eusebio Orellana-Reyes                                  Case Number: 2: 19-mj-8654

                                                                                  Federal Defe
                                                                                  Defendant's Attorn


  REGISTRATION NO. 83794298
                                                                                                                  MAR 1 1 2019
  THE DEFENDANT:
   IZI pleaded guilty to count(s) 1 of Complaint
                                             ------~------------------------;---bH~~~~~~~~~
    0 was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                      Nature of Offense                                                            Count Number(s)
  8: 1325(a)(2)                        ILLEGAL ENTRY (Misdemeanor)                                                  1

    0 The defendant has been found not guilty on count(s)
                                                    --------------------------------------
    0 Count(s)                                            dismissed on the motion ofthe United States.
                      -----------------------------------
                                               IMPRISONMENT
          The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
   imprisoned for a term of:

                                 )iO    TIME SERVED                           0 -------------------days
    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    0 Court recommends defendant be deported/removed with relative,                            charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, March 11, 2019
                                                                           Date of Imposition of Sentence



                                                                           ~~~
                                                                           HOORABLERUT~~GRO
                                                                           UNITED STATES MAGISTRATE JUDGE


   Clerk's Office Copy                                                                                                         2:19-mj-8654
